Citation Nr: 1127746	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  06-00 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder.

2.  Whether there was clear and unmistakable error (CUE) in an August 1957 rating decision that denied entitlement to service connection for anxiety reaction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to January 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which determined that no new and material evidence had been submitted to reopen the Veteran's previously denied claim for service connection for an acquired psychiatric disorder, to include anxiety disorder.

In October 2006, the appellant and his spouse testified before the undersigned Veterans Law Judge at the RO (Travel Board hearing); a copy of the hearing transcript is associated with the claims file.  At his hearing, the Veteran initiated a claim for CUE in an August 1957 rating decision, which had denied entitlement to service connection for anxiety reaction.  The Board found that this issue was inextricably intertwined with his claim to reopen entitlement to service connection for an anxiety disorder, and, in August 2007 and July 2010, remanded these issues for additional development.  The case is again before the Board for further appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, the Board finds that this case must be remanded again in order to ensure that the AOJ complies with its instructions.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id.  

In its August 2007 remand, the Board instructed the AOJ, inter alia, to request a statement of specificity from the Veteran and his representative and remind them of the requirements of Russell v. Principi, 3 Vet. App. 310 (1992) and to formally adjudicate his CUE claim.  The Board indicated that, if the decision on his CUE claim was adverse to the Veteran, the AOJ should provide the Veteran and his representative of his right to file a notice of disagreement within one year of notice of the determination, and that a Statement of the Case should be provided if the Veteran did provide a notice of disagreement.  However, the Board noted at that time that it appeared that the AOJ did not request from the Veteran a statement of specificity, included the denial of the CUE issue on a March 2010 Supplemental Statement of the Case only and did not provide the Veteran with his appellate rights including that he could file a notice of disagreement in order to appeal the denial.  

In its July 2010 remand, the Board noted that the AOJ did not adhere to the August 2007 remand instructions as they applied to requesting a statement of specificity or adjudicating the Veteran's CUE claim and providing him with a rating decision.
The Board remanded this case in order for the AOJ to request a statement of specificity with regard to his CUE claim and to readjudicate this claim by issuing a rating decision and notification of the Veteran's appellate rights, to include his right to file a notice of disagreement and the appropriate deadline for such filing.

Subsequent to the July 2010 remand, the AOJ sent the Veteran a letter notifying him of the information and evidence necessary to substantiate a claim for CUE, and requesting a statement of specificity regarding his claim.  The Veteran responded in a July 2010 letter, that he did not have any additional evidence to submit.  However, the AOJ then issued another SSOC in January 2011, informing him that his CUE claim was denied.  

The Board notes that in no case should a Supplemental Statement of the Case be used to announce decisions by an AOJ for issues which were not previously addressed in the Statement of the Case.  38 C.F.R. § 19.32 (2010).  The AOJ did not ever issue a rating decision and notification of the Veteran's appellate rights, to include his right to file a notice of disagreement and the appropriate deadline for such filing.  The Board notes that the cover letter to the SSOC clearly indicates that it is not a decision on any new issues, but is intended to inform the Veteran of any material changes to the information contained in the SOC that was sent.  In this case, the Veteran has not yet received an SOC on his CUE claim.

As such, the Board finds that another remand is necessary, in order for the AOJ to issue a rating decision to the Veteran with the decision regarding his CUE claim.  The rating decision should be accompanied by notification of the Veteran's appellate rights, to include his right to file a notice of disagreement and the appropriate deadline for such filing, and that a Statement of the Case will be provided if the Veteran did provide a notice of disagreement.
  
As noted in the previous remand, the issues on appeal are inextricably intertwined, and therefore the Veteran's new and material evidence claim must be remanded, as well.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  It would be premature and prejudicial for the Board to consider the issue of new and material evidence for service connection for an acquired psychiatric disorder at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Then the AOJ should formally adjudicate the issue of whether the August 1957 rating decision, which denied service connection for an acquired psychiatric disorder, contained CUE.

If the determination is adverse to the Veteran, the AOJ must provide the Veteran and his representative with a rating decision and notice of appellate rights, specifically the right to file a notice of disagreement within one year of notice of the determination.  If appellate review is initiated by the filing of a notice of disagreement, the AOJ should issue a Statement of the Case with the applicable law and regulations regarding the claim of CUE.  Then, the appellant should be apprised of his right to submit a substantive appeal and to have his claim reviewed by the Board.  The AOJ should allow the appellant and his representative the requisite period of time for a response.  If the Veteran does not complete a timely appeal regarding the CUE issue, the AOJ should return the case to the Board for further appellate consideration of his claim of new and material evidence for service connection for an acquired psychiatric disorder, if otherwise in order.

2.  If the CUE claim is not granted, the AOJ should readjudicate the issue of new and material evidence for service connection for an acquired psychiatric disorder and issue a Supplemental Statement of the Case with the appropriate laws and regulations regarding new and material evidence to reopen a previously denied claim, to include 38 C.F.R. § 3.156 (2010).  The Veteran should be afforded an opportunity to respond before the case is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



